Citation Nr: 0834313	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-28 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for right knee 
degenerative joint disease (DJD), currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued the 10 percent evaluation 
assigned for right knee DJD.  

In a July 2007 rating decision, the RO increased the rating 
assigned for service-connected right knee DJD to 20 percent, 
effective November 7, 2006.  Despite the increased rating 
granted by the RO, the veteran's appeal remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by daily pain and moderate crepitus and grinding 
with audible popping during extension, but there is no 
objective evidence of limitation of motion, painful motion, 
instability, impairment of the tibia and fibula, or 
ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5258 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, No. 05-2424, 2007 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  Based 
on the evidence as discussed below, the Board does not find 
that staged ratings are warranted in the instant case.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).

Service connection was originally granted for right knee 
chondromalacia with a noncompensable evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257, effective June 9, 
1980.  See January 1981 rating decision.  The disability was 
subsequently recharacterized as chronic medial meniscal tear, 
right knee, with superimposed patellofemoral arthrosis, and a 
10 percent evaluation was assigned effective April 6, 1994.  
See April 1995 rating decision.  

The disability was recharacterized again as right knee DJD 
and rated under Diagnostic Codes 5010 and 5260.  See January 
2007 rating decision.  When the RO implemented the 20 percent 
evaluation, it did so under Diagnostic Codes 5010 and 5258.  
The Board notes that the November 7, 2006 effective date 
assigned for the 20 percent evaluation is the date on which 
the veteran's claim for increased rating was received by the 
RO.  See July 2007 rating decision.  

The veteran seeks a rating in excess of 20 percent for right 
knee DJD.  See September 2007 VA Form 9.  The medical 
evidence of record consists entirely of VA treatment records 
and a December 2006 VA compensation and pension (C&P) joints 
examination.  

The veteran was seen in the Savannah VA outpatient clinic in 
August 2006 with complaint of continuing problems with his 
right knee hurting and aching at night, with occasional 
swelling.  It was noted that the veteran had not been to the 
orthopedics department since April 2005.  Objective evidence 
revealed no swelling in the right knee.  The assessment made 
was knee osteoarthritis.  See progress note.  

During the December 2006 VA examination, the veteran reported 
daily pain and clicking in the right knee precipitated by 
prolonged walking or standing.  Pain was described as a six-
seven on a scale of one to ten.  The veteran reported taking 
Motrin or Naproxen twice per day (b.i.d.) one to two times 
per week for pain.  Flare ups were characterized as increased 
pain, six-eight, with swelling and stiffness, which occurs 
three to four times per week.  The veteran reported that 
flare ups are relieved with rest, application of heat, and 
elevation of the affected extremity.  He also reported that 
he is unable to do yard work, has to get his son to cut the 
grass, and he has to limit himself when he does anything 
else.  

Physical examination revealed that the veteran ambulated with 
a non-antalgic gait.  Examination of the knees revealed loss 
of normal curvature, bilaterally, but the patellas were 
symmetrical.  Point tenderness was noted on the left medial 
and lateral patella region, but there was no warmth, 
erythema, edema, effusion or instability.  Muscle strength 
was 5/5, bilaterally, and deep tendon reflexes were 1+, 
bilaterally.  Flexion was zero to 140 degree and extension 
was to zero degrees, bilaterally and without pain.  Moderate 
crepitus and grinding to the right knee with audible popping 
during extension was reported.  There was no evidence of 
pain, weakness, incoordination, fatigue or lack of endurance 
with repetition of three, and no additional loss of function 
with repetitive motion.  

A November 2006 magnetic resonance imaging (MRI) of the 
veteran's right knee contained an impression of severe 
degeneration of the anterior horn, body and portions of the 
posterior horn of the lateral meniscus of the right knee; and 
moderate osteoarthritic changes predominantly involving the 
lateral compartment of the right knee.  Findings indicated 
that the right knee imaging demonstrated that the distal 
femur, proximal tibia and proximal fibula were unremarkable 
in morphology and signal intensity; the trochlear and 
patellar cartilages were maintained and unremarkable and 
there was moderate thinning of the articular cartilage of the 
lateral femoral condyle with scattered full thickness defects 
and associated lateral tibial plateau subchondral cysts; mild 
thinning of the articular cartilage of the medial femoral 
condyle; severe degeneration of the anterior horn and body of 
the lateral meniscus and portions of the posterior horn of 
the lateral meniscus; unremarkable medial meniscus in 
morphology and signal intensity; unremarkable medial and 
lateral ligamentous complexes and anterior and posterior 
cruciate ligaments; unremarkable quadriceps and patellar 
tendons in appearance and intensity; unremarkable patella in 
morphology and signal intensity; and a small to moderate 
sized joint effusion.  The diagnosis was moderate 
osteoarthritis changes with severe degeneration of the 
anterior horn, body and portions of the posterior horn of the 
lateral meniscus of the right knee.  See December 2006 VA C&P 
examination report; see also July 2007 addendum.  

The veteran was seen in the orthopedic clinic at the VA 
Medical Center in Charleston in November 2006.  It was noted 
that the veteran had been on the schedule for a scope of the 
knee but was unable to make the surgery.  It had been about 
one year and the veteran described his pain more now as a 
throbbing-type pain with some popping.  He did not describe 
any real mechanical symptoms other than some occasional 
lateral joint line popping.  Physical examination revealed 
full range of motion of the right knee with no effusion.  
Quadriceps strength was 5/5 and McMurray's test was negative.  
X-rays were reported to reveal some moderate degenerative 
joint space narrowing symmetrically with some subchondral 
sclerosis of the tibia.  

The Board notes that the veteran was scheduled for a right 
knee arthroscopy on February 28, 2007, but this surgery was 
cancelled as he wanted a second opinion.  See records from 
Charleston VAMC.  

As noted above, the veteran's service-connected right knee 
DJD is currently rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5258.  At this 
point, the Board notes that VA's General Counsel has held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General 
Counsel subsequently clarified that for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  For rating purposes, normal range 
of motion in a knee joint is from 0 to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  

Traumatic arthritis and osteoarthritis are rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003 (2007).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 provides ratings for 
limitation of flexion.  Flexion of either leg limited to 60 
degrees is noncompensable, flexion limited to 45 degrees 
merits a 10 percent rating, limitation of flexion to 30 
degrees warrants a 20 percent evaluation, and a 30 percent 
evaluation requires that flexion be limited to 15 degrees.  A 
30 percent rating is the highest evaluation provided under 
this diagnostic code.  Diagnostic Code 5261 provides ratings 
of 0 percent for extension limited to 5 degrees, 10 percent 
for extension limited to 10 degrees, 20 percent for extension 
limited to 15 degrees, 30 percent for extension limited to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
50 percent for extension limited to 45 degrees.  

As was explained earlier, the veteran's service-connected 
right knee disability is rated under Diagnostic Code 5258, 
which provides for a maximum 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  As the 
current  20 percent evaluation assigned is the maximum rating 
provided under Diagnostic Code 5258, an increased rating 
under this diagnostic code is impossible.  While the Board 
has considered the application of alternative diagnostic 
codes that may afford the veteran a higher evaluation, for 
the reasons set forth below, the evidence of record does not 
support the assignment of a rating in excess of 20 percent 
for service-connected right knee DJD.  

For instance, the evidence does not support the assignment of 
a rating in excess of 20 percent under either Diagnostic Code 
5260 or Diagnostic Code 5261 as there is no evidence that the 
veteran's right knee exhibits flexion limited to 15 degrees 
or extension limited to 20 degrees or more.  See VA treatment 
records; December 2006 VA C&P examination report.  

The Board has considered whether the evidence supports a 
rating in excess of 20 percent under Diagnostic Code 5256, 
which provides ratings ranging from 30 percent to 60 percent 
for favorable or unfavorable ankylosis; Diagnostic Code 5257 
provides a 30 percent evaluation for severe recurrent 
subluxation or lateral instability of the knee; and 
Diagnostic Code 5262 provides a 30 percent evaluation for 
malunion of the tibia and fibula with marked knee and ankle 
disability and a 40 percent evaluation for nonunion of the 
tibia and fibula with loose motion requiring a brace.  These 
diagnostic criteria are not applicable to the instant case, 
however, as there is no evidence showing that the veteran has 
right knee ankylosis, right knee subluxation or lateral 
instability, or any impairment of the tibia and fibula.  See 
id.; see also November 2006 MRI.  

In accordance VAOPGCPREC 9-98 (1998) and VAOPGCPREC 9-2004 
(2004), the Board has considered whether the veteran may be 
awarded a separate 10 percent disability rating under 
Diagnostic Codes 5003-5010, as the veteran's service-
connected right knee disability is manifested by x-ray 
evidence of arthritis.  However, the Board notes that there 
is no medical evidence that the right knee exhibits 
noncompensable limitation of motion - the veteran's right 
knee range of motion has consistently been from 0 to 140 
degrees - and without objective evidence of pain on motion.  
Indeed, the veteran has consistently described the pain in 
his right knee as constant, and is therefore encompassed by 
the pain that is part and parcel of the 20 percent disability 
rating assigned under Diagnostic Code 5258.  The Board 
therefore finds that although there is x-ray evidence of 
right knee arthritis, as there is full range of motion and no 
painful motion, the assignment of a separate 10 percent 
disability rating is not warranted.

Consideration has also been given to whether an increased 
rating is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  During the December 
2006 VA C&P examination, however, the veteran was able to 
perform range of motion testing without pain and the examiner 
reported that there was no evidence of pain, weakness, 
incoordination, fatigue or lack of endurance with repetition 
of three, and no additional loss of function with repetitive 
motion.  While the Board acknowledges that the veteran 
exhibited loss of normal curvature and moderate crepitus and 
grinding to the right knee with audible popping during 
extension, it finds that the assignment of the 20 percent 
rating contemplates the functional loss exhibited in the 
veteran's right knee.  As such, a rating in excess of 20 
percent is not warranted for service-connected right knee DJD 
under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines 
set forth in DeLuca.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim such as this one, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g.,  competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

Prior to the issuance of the January 2007 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate a claim for 
increased rating and of his and VA's respective duties in 
obtaining evidence.  See November 2006 letter.  This letter 
also notified the veteran that VA uses a schedule for 
evaluating disabilities and that depending on the disability 
involved, assigns a rating from 0 to as much as 100 percent.  
He was told that in determining a disability rating, VA 
considers the severity and duration of the symptoms and the 
impact of the condition upon employment.  The veteran was 
also notified of examples of evidence that he should identify 
or provide that may affect how his disability is rated.  
Accordingly, adequate notice was provided and the claim was 
thereafter readjudicated in a July 2007 statement of the 
case.  

The veteran was also provided the specific rating criteria 
for evaluating his service-connected right knee DJD in the 
July 2007 SOC.  In light of the foregoing, the Board finds 
that the veteran reasonably understood from the notice 
provided what was needed to substantiate the claim for 
increased rating.  See Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir. 2007).  The Board also finds that any pre-
adjudicatory § 5103(a) notice error is non-prejudicial in 
light of the post-adjudicatory notice and opportunity 
provided to develop the case during the appellate 
proceedings.  See Vazquez-Flores, 22 Vet. App. at 47-49.  No 
additional evidence was received after the July 2007 SOC and 
the case was thereafter transferred to the Board.  
Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA treatment records have been 
associated with the claims folder and he was afforded an 
appropriate VA examination in connection with his claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.



								[Continued on next 
page]
ORDER

A rating in excess of 20 percent for the veteran's service-
connected right knee disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


